Case:19-40607-EJC _Doc#:11_ Filed:05/06/19 . Entered: an
IN THE UNITED STATES BANKRUPTCY COURT. Page:t of 4

FOR THE SOUTHERN DISTRICT OF GEORGIA

Fill in this information to identify Sour case:
Debtor 1 Kimberly Holt
First Name Middle Name Last Name

Debtor 2 Check if this is an amended plan.
(Spouse, if filing} First Name Middle Name Last Name

 

 

Case number 19-40607-EJC
(If known)

 

 

 

Chapter 13 Plan and Motion
[Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 1 13).

1. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items. If an item
is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be ineffective if set out in
the plan.

(a) This contains nonstandard provisions. See paragraph 15 below.
plan: J does not contain nonstandard provisions.

({b} This LJ values the claim(s} that secures collateral. See paragraph 4(f) below.
plan: {gi does not value claim(s) that secures collateral,

(c) This [2] seeks to avoid a lien or security interest. See paragraph 8 below.
plan: |g) does not seek to avoid a lien or security interest.

2. Plan Payments.
(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $569.00 for the applicable commitment period of:
\@j 60 months: or
(J a minimum of 36 months. See 11 U.S.C. § 1325(b)(4).
(If applicable include the following: These plan payments will change to $___ monthly on)
(b} The payments under paragraph 2(a) shall be paid:
{@} Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s) upon the

Debtor's(s") employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the Debtor's(s')
employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following percentages of the

monthly plan payment:

Debtor | 100% (J Debtor 2 %

L_] Direct to the Trustee for the following reason(s):
_] The Debtor(s) receive(s} income solely from self-employment, Social Security, government assistance, or
retirement.
[_] The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

 

(c) Additional Payments of $Q (estimated amount) will be made on ___ (anticipated date} from (source, including income tax
refunds).
3. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as follows on the
following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be disbursed by either the Trustee or
directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition amounts owed for principal,
interest, authorized postpetition late charges and escrow, if applicable. Conduit payments that are to be made by the Trustee which

GASB - Form 113 December 1, 2017

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case:19-40607-EJC Doc#:11 Filed:05/06/19 Entered:05/06/19 13:15:17 Page:2 of 4
Debtor Kimberly Holt Case number

 

become due after the filing of the petition but before the month of the first payment designated here will be added to the prepetition
arrearage claim.

PAYMENTS TO
MADE BY INITIAL
PRINCIPAL (TRUSTEE OR MONTH OF FIRST POSTPETITION MONTHLY
CREDITOR COLLATERAL RESIDENCE(Y/N) DEBTOR(S) PAYMENT TO CREDITOR PAYMENT

 

-NONE-

(b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in full through
disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are to be applied to
prepetition amounts owed as evidenced by the allowed claim.

 

 

 

 

 

INTEREST RATE ON
DESCRIPTION OF PRINCIPAL RESIDENCE ESTIMATED AMOUNT = ARREARAGE (if
CREDITOR COLLATERAL (Y/N) OF ARREARAGE applicable)
-NONE-
4. Treatment of Claims, From the payments received, the Trustee shall make disbursements as follows unless designated otherwise:
(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees, Attorney’s fees allowed pursuant to 11 U.S.C. § $07(a)(2) of $4,500.00.
{c) Priority Claims, Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of the
plan as funds become available in the order specified by law.
(d) Fully Secured Allowed Claims, All allowed claims that are fully secured shall be paid through the plan as set forth below.
DESCRIPTION OF
CREDITOR COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT
-NONE-
(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. § 1325(a)).
The claims listed below were either: (1} incurred within 910 days before the petition date and secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within 1 year of the petition date
and secured by a purchase money security interest in any other thing of value. These claims will be paid in full under the plan
with interest at the rate stated below:
DESCRIPTION OF
CREDITOR COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT
Captia! One Auto 2018 Chevrolet Trax 21,460.00 3.25% 300.00/18 MO.
Finance §00.00/40 MO.
(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially
secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of
service.
DESCRIPTION OF VALUATION OF
CREDITOR COLLATERAL SECURED CLAIM INTEREST RATE MONTHLY PAYMENT
-NONE-
(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
(J with interest at___% per annum; or [_J without interest:
None
(hy General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 0.00% dividend or a pro rata share of $100.00.
whichever is greater.
5. Executory Contracts.

GASB - Form 113 December 1, 2017

Software Copyright (c) 1996-2019 Best Case, LLC - www_bestcase.com Best Case Bankruptcy
Case:19-40607-EJC Doc#:11 Filed:05/06/19 Entered:05/06/19 13:15:17 Page:3 of 4

 

 

 

 

Debtor Kimberly Holt Case number
(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).
DESCRIPTION OF
PROPERTY/SERVICES DISBURSED BY
CREDITOR AND CONTRACT ASSUMED/REJECTED MONTHLY PAYMENT TRUSTEE OR DEBTORS
-NONE-
(b} Treatment of Arrearages. Prepetition arrearage claims wil! be paid in full through disbursements by the Trustee.
CREDITOR ESTIMATED ARREARAGE
-NONE-
6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant to 11 U.S.C.

§ 1326(a)(1) on allowed claims of the following creditors: LJ Direct to the Creditor: or (J To the Trustee

CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
-NONE-

7. Domestic Support Obligations, The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of such claim
identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 1t U.S.C. § 1302(d) to the following
claimant(s):

CLAIMANT ADDRESS

 

-NONE-

8. Lien Avoidance. Pursuant to 11 U.S.C. § 522(f}, the Debtor(s} move(s) to avoid the lien(s) or security interest(s) of the following
creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan shall be served on all
affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a certificate of service.

 

CREDITOR LIEN IDENTIFICATION (if known) PROPERTY
-NONE-
9 Surrender of Collateral, The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown below

upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated
as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed deficiency balance resulting
from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph 4(h) of this plan if the creditor amends its
previously-filed, timely claim within 180 days from entry of the order confirming this plan or by such additional time as the creditor may
be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED
-NONE-

 

10. Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided byl] U.S.C §
1325(a}(5).

11. Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are based upon
the best estimate and belief of the Debtor(s}. An allowed proof of claim will supersede those estimated claims. In accordance with the
Bankruptcy Code and Federal Rules of Bankruptcy Procedure objections to claims may be filed before or after confirmation.

12. Payment Increases, The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes,after
notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

13. Federal! Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a creditor pursuant
to Fed, R. Bankr. P. 3002.1(c} unless the Debtor's(s') plan is modified after the filing of the notice to provide for payment of such fees,
expenses, or charges.

14. Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan on the
Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the Debtor(s) seek(s) to limit
the amount of a secured claim based on valuation of collateral (paragraph 4(f} above), seek(s) to avoid a security interest or lien (paragraph
& above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected creditors pursuant to Fed. R. Bankr. P.
7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

GASB - Form 113 December 1, 2017
Software Copyright (c) 1996-2019 Best Case, LLC - wow. bestcase. corn Best Case Bankruptcy
Case:19-40607-EJC Doc#:11 Filed:05/06/19 Entered:05/06/19 13:15:17 Page:4 of 4
Debtor Kimberly Holt Case number

 

15, Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

THE DEBTOR(S) AGREE TO INCREASE PLAN PAYMENT, IF NECESSARY, TO COMPLY WITH 11 U.S.C. 1325 AND 1328. ANY
FEES, EXPENSES AND CHARGES ASSERTED UNDER FED. R. BANKR, P. 3002(c) ARE NOT TO BE FUNDED THROUGH THE
CHAPTER 13 PLAN. DEBTOR(S) WILL PAY THESE POST-PETITION EXPENSES DIRECTLY TO THEIR MORTGAGE
HOLDER/SERVICER UNLESS THE COURT HAS DISALLOWED THEM ON A MOTION FILED UNDER FED. R. BANKR. P.
3002(e).

DEBTOR IS NOT ENTITLED TO A DISCHARGE.

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated: May 6, 2019 fs! Kimberly Ho!t
Kimberly Holt
Debtor I

 

Debtor 2

isi BARBARA B. BRAZIEL
BARBARA B. BRAZIEL
Attorney for the Debtor(s)

GASB - Form 113 December 1, 2017

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
